DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed January 14, 2022.  Currently, claims 1, 2, 5, 11, 15, 17, 25, 34-35, 38, 40, 42, 44, 46, 48, 50, 53, 55 are pending.  Claims 17, 25, 34-35, 38, 40, 42, 44, 46, 48, 50, 53, 55 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is FINAL. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Written Description and 112B rejections have been withdrawn in view of the amendments to the claims to remove the language of 3-5 copies.  

	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1, 2, 5, 11, 15, 16 in the paper filed April 6, 2020 is acknowledged.
Claims 17, 25, 34-35, 38, 40, 42, 44, 46, 48-50, 53, 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Priority
This application is a 371 of PCT/US2017/023735, filed March 23, 2017 and claims priority to provisional 62/312,883, filed March 24, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1, 2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014)  in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    
Pittet teaches a method of detecting the presence and differentiating Bordetella pertussis from Bordetella holmessi by PCR.  Pittet teaches performing a multiplex species specific quantitative PCR assay on 196 nasopharyngeal samples from Swiss patients (abstract).  The DNA was extracted from the 196 NP specimens and analyzed by a triplex species specific quantitative PCR (qPCR) (page 2, col. 1).  The target sequences for the species-specific triplex qPCR were IS481, IS1001 and hIS1001 (Table 1).  The IS81 is highly sensitive for B. pertussis.  The IS1001 target is commonly used to diagnose B. parapertussis.  The hIS1001 target was selected to identify B. holmessi (page 2, col 1).  Pittett teaches the detection sensitivities of B holmesii were 7-8 bacteria/samples (page 2, col. 2).  Pittet teaches sequences of target genes were scanned for the design of sequence-specific oligonucleotides with the PrimerExpress 2.0 software using default settings.  

    PNG
    media_image1.png
    642
    1529
    media_image1.png
    Greyscale

Table 2 illustrates the primers for each of the PCR assays.  The B. pertussis overlaps 59 nucleotides of SEQ ID NO:1.  The probes comprise labels, namely FAM, Texas Red and Atto 700.  

The B. pertussis sequences overlaps 59 nucleotides of Instant SEQ ID NO: 1.

    PNG
    media_image2.png
    432
    1040
    media_image2.png
    Greyscale

The B. holmesii overlaps 17 nucleotides of SEQ ID NO: 3.  The arrows indicate SEQ ID NO: 4 and 5 respectively.  
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    576
    1071
    media_image3.png
    Greyscale

The B. parapertussis overlaps 7 nucleotides of SEQ ID NO: 2.  

    PNG
    media_image4.png
    406
    1051
    media_image4.png
    Greyscale


	Finally Pittet does not specifically teach performing the method without extracting or purifying the target nucleic acid.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories. It is particularly striking that all 95 control primers functioned, which represent 1/3 of all 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional methods and nucleic acid extract dependent assays.  Selvaraju teaches that some failures must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turnaround time (abstract).  Selvaraju teaches that simplified real-time PCR assays with a shorter turnaround time could improve the patient care by providing timely diagnosis, appropriate therapy, reducing unnecessary treatments (page 232-233, col. 2-1).  Selvaraju also teaches that the assay is simples and easy to use with a hands-on-time of about 10 minutes.  The closed system also prevents cross contamination among clinical specimens.  With regard to Claim 15, Selvaraju teaches FOCUS diagnostics had a direct kit, namely the direct disc assay, designed to detect organisms in clinical 
	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin specifically teaches Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Pittet taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods and (iv) Lowe taught rules for designing amplification primers and disclosed a publicly available program that uses the disclosed rules to design primers from any known target nucleic acid sequence. Thus, absent any unexpected results with respect to the particular primers and probes 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 	
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification and hybridization, respectively. It is noted that the amplicon crated by Pittet and the amplicon generated by SEQ ID NO: 4 and 5 overlap in scope.  Since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results and there are known 
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination (see Selvaraju and Kerdin, for example).  Thus, performing the method without purification would have been obvious at the time the invention was made. 
With respect to Claim 15, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the multiplex methods to be performed on a direct disc assay.  The prior art teaches the direct disc assay and the traditional methods were substantially equivalent in results and have additional benefits of performing assays on up to 8 specimens at a time in an extraction-independent assay.  

Response to Arguments
The response traverses the rejection.  The response asserts the skilled artisan would have no reasonable expectation that a triplex Bordetella species screening method that omitted extraction or purification of target nucleic acids could be successful in a complex clinical sample.  This argument has been considered but is not convincing because the art teaches numerous bacterial triplex assays that sampled B. holmesii hIS1001+.   
The response correctly points out that Pittet does not teach using primers comprising SEQ ID NO: 4 and 5 in a sample without extraction or purification which are required by the instant claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection relies up on additional references to render obvious designing additional primers such as SEQ ID NO: 4 and 5 (see Buck for example) in nasopharyngeal samples without extraction (see Selvaraju and Kerdin).  The art explicitly teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdsin).  Thus, it would have been prima facie obvious to have performed the Pittet method without extract or purifying target nucleic acids, as taught by Selvaraju and Kerdsin.  
	 The response concludes that Pittet fails to demonstrate that B. holmesii specific primers can be used to detect hIS1001 target in complex nasopharyngeal samples.  This argument has been reviewed but is not persuasive.  While Pittet acknowledges none of the 196 available NP samples contained B. holmesii, this is not evidence that the primers could not detect B. holmesii.  Pittet specifically considers that no of the samples may have been infected with B. holmesii in which case, the primers correctly determined no positive samples.  As discussed above Tatti detected B. holmesii in B. holmesii page 4063, col. 2).  Thus, Tatti teaches detection of B. holmesii in NP samples.  Thus, there would have a reasonable expectation that primers derived from AY786982 and 100% complementary to the sequence would function to amplify and detect B. holmesi.  
The response appears it might be arguing unexpected results.  MPEP 716.01(c) makes clear that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Here, the statements regarding the unexpected results must be supported by evidence, not argument.  The response, page 18, para 1, provides that the claimed primer pair of SEQ ID NO: 4-5 could be used to successfully detect hIS1001 target without purifying which is in contrast to Pittet or Antila which fail to conclusively demonstrate that their disclose primer pairs were capable of detecting B. holmesii hIS1001 target nucleic acids in nasopharyngeal samples.  This argument has been reviewed but is not persuasive.  There is no evidence that the primers of Pittet could not be used to detect B. holmesii in 
Thus for the reasons above and those already of record, the rejection is maintained.

Claim 1, 2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabb et al. (US 2009/0197262, August 6, 2009) or Tabb et al. (US 10,465,252, November 2019) in view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    
It is noted that the 2009 and the 10,465,252 documents are the same.  The references to the documents will rely on the ‘252 patent.  
	Tabb teaches methods of detecting the presence of at least one pathogenic Bordetella species in a biological sample for determining the presence or absence of Bordetella pertussis and/or Bordetella parapertussis.  The method relies upon primer pairs that amplify the IS481 target nucleic and a primer pair that amplifies an IS1001 nucleic acid.  Tabb teaches that the IS481 fragment targets the nucleotides 553-693 of 
	Antila teaches methods for real-time Bordetella holmessi DNA detection in nasopharyngeal swabs.  Antila teaches primers used to discriminate IS481, IS1001 and hIS1001.  Table 1 illustrates the primers and probes used in the PCR assays. Antila teaches the IS10001 are available in AY786982 (nt 266-398) which is 100% identical to SEQ ID NO: 3.  
Neither Tabb nor Antila teaches the primers for amplifying SEQ ID NO: 1-3 of the instant application, namely primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  Also, Tabb nor Antila specifically teach performing the method without extracting or purifying the target nucleic acid.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional method sand nucleic acid extract dependent assays.  Selvaraju teaches that some failures must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turnaround time (abstract).  Selvaraju teaches that simplified real-time PCR assays with a shorter turnaround time could improve the patient care by providing timely diagnosis, appropriate therapy, reducing unnecessary treatments (page 232-233, col. 2-1).  Selvaraju also teaches that the assay is simples and easy to use with a hands-on-
	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin specifically teaches Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Tabb and Antila taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 	
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the 
It would have been obvious to have tried to performed the amplification method without extraction or purification because the art teaches purification is not needed and this adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination.  Thus, performing the method without purification would have been obvious at the time the invention was made. 
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination (see Selvaraju and Kerdin, for example).  Thus, performing the method without purification would have been obvious at the time the invention was made. 
With regard to Claim 15, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the multiplex methods to be performed on a direct disc assay.  The prior art teaches the direct disc assay and the traditional methods were substantially equivalent in results and have additional benefits .  

Response to Arguments
The response traverses the rejection.  The response correctly points out that Tab and Antila do not teach using primers comprising SEQ ID NO: 4 and 5 in a sample without extraction or purification which are required by the instant claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection relies up on additional references to render obvious designing additional primers such as SEQ ID NO: 4 and 5 (see Buck for example) in nasopharyngeal samples without extraction (see Selvaraju and Kerdin).  The art explicitly teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdsin).  Thus, it would have been prima facie obvious to have performed the Pittet method without extract or purifying target nucleic acids, as taught by Selvaraju and Kerdsin.  
The primers of SEQ ID NO: 4 and 5 are underlined with the skinny black arrows on the alignment below.  The primers of Antila are underlined with the thicker blue arrows on the alignment below.  It is clear that the reverse primers of SEQ ID NO: 5 and Antila overlap and the forward primer of Antila is within the amplicon generated by instant SEQ ID NO: 4 and 5.  Thus, the prior art clearly teaches targeting the claimed 

    PNG
    media_image5.png
    351
    634
    media_image5.png
    Greyscale

The response appears it might be arguing unexpected results.  MPEP 716.01(c) makes clear that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Here, the statements regarding the unexpected results must be supported by evidence, not argument.  The response, page 18, para 1, provides that the claimed primer pair of SEQ ID NO: 4-5 could be used to successfully detect hIS1001 target without purifying which is in  B. holmesii hIS1001 target nucleic acids in nasopharyngeal samples.  This argument has been reviewed but is not persuasive.  There is no evidence that the primers of Antila could not be used to detect B. holmesii in nasopharyngeal samples.  Applicant may wish to compare their primer pair consisting of SEQ ID NO: 4 and 5 with the primer pair of Antila to demonstrate unexpected results.  Even more, MPEP 716.02(d) provides the unexpected results must be commensurate in scope with the claimed invention.  The claims are very broadly drawn to a method of using a broad genus of primer pairs with no particular conditions.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014) as applied to Claims 1, 2, 5, 15 above and further in view of Ong et al. (US 2009/0181366, July, 2009). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabb et al. (US 2009/0197262, August 6, 2009) or Tabb et al. (US 10,465,252, November 2019) in view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids  as applied to Claims  1, 2, 5, 15 above and further in view of Ong et al. (US 2009/0181366, July, 2009). 
While, Tabb teaches using internal controls in multiplex assays, neither Pittet, Buck, Lowe, Antherotech nor Tabb and Antila specifically teach using control primers of SEQ ID NO: 17-18 and probe of 19 for internal positive controls.  
Ong et al. teaches SEQ ID NO: 17-19 as internal positive control for nucleic acid assays.  Table 1 provides the QIPC primers and probe sequences.  Ong teaches IPC, internal positive controls, may be included in samples to be tested for target nucleic acids as a means to monitor non-specific inhibition of nucleic acid amplification and provide confidence in negative results obtained in target specific assays (abstract). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included a positive control in the multiplex analysis of Bordetella.  The art teaches SEQ ID NO: 17-19 may be used for internal controls.  Therefore, the ordinary artisan would have been motivated to have used known controls for the benefits taught by Ong.  
Response to Arguments
	The response traverses the rejection.  The response asserts the deficiencies of the rejection are discussed above and Ong does not remedy the deficiencies.  This argument has been considered but is not convincing for the reasons presented above.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 2, 5, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,465,252 in view of view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    
	Claim 1-13 of ‘252 claims a method of detecting the presence of at least one pathogenic Bordetella species in a biological sample for determining the presence or absence of Bordetella pertussis and/or Bordetella parapertussis.  The method claims primer pairs that amplify the IS481 target nucleic and a primer pair that amplifies an IS1001 nucleic acid.  Tabb teaches that the IS481 fragment targets the nucleotides 553-
The Claims of ‘252 are not specifically directed to SEQ ID NO: 1-3 of the instant application, namely primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  Also, ‘252 does not specifically teach performing the method without extracting or purifying the target nucleic acid.  

	Antila teaches methods for real-time Bordetella holmessi DNA detection in nasopharyngeal swabs.  Antila teaches primers used to discriminate IS481, IS1001 and hIS1001.  Table 1 illustrates the primers and probes used in the PCR assays. Antila teaches the IS10001 are available in AY786982 (nt 266-398) which is 100% identical to SEQ ID NO: 3.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional method sand nucleic acid extract dependent assays.  Selvaraju teaches that some failures must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turnaround time (abstract).  Selvaraju teaches that simplified real-time PCR assays with a shorter turnaround time could improve the patient care by providing timely diagnosis, appropriate therapy, reducing unnecessary treatments (page 232-233, col. 2-

	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin specifically teaches Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Tabb and Antila taught designing useful oligonucleotide primers and probes from the 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 	
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession 
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and this adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination.  Thus, performing the method without purification would have been obvious at the time the invention was made. 
Response to Arguments
		The response traverses the rejection.  The response asserts the claims are not obvious variants of the issued claims to Tabb because Tabb does not recite primers comprising SEQ ID NO: 4 and 5 and wherein the sample is not extracted or purified prior to amplification.  This argument has been considered but is not convincing because the rejection cites art that teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdin).  Thus, 
	 The response argues that Atherotech described direct amplification methods for identifying patient SNPs in blood samples does not suggest detecting bacterial species in a complex clinical sample such as NP.  This argument has been reviewed.  The art teaches the extraction free analysis of nasopharogeal samples, see Selvaraju and Kerdin.  Kerdin even teaches analysis of Bordetella species.  
The primers of SEQ ID NO: 4 and 5 are underlined with the skinny black arrows on the alignment below.  The primers of Antila are underlined with the thicker blue arrows on the alignment below.  It is clear that the reverse primers of SEQ ID NO: 5 and Antila overlap and the forward primer of Antila is within the amplicon generated by instant SEQ ID NO: 4 and 5.  Thus, the prior art clearly teaches targeting the claimed region was successful in detecting hIS1001.  Given the teachings of Buck and Lowe designing primers was routine in the art.  Thus, modifying the primers to different regions in the known sequences was obvious.  
    PNG
    media_image5.png
    351
    634
    media_image5.png
    Greyscale


	Thus for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable over the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hettiarachchige (Detection of Bordetella infection in a paediatric population at CHW, 2015 Thesis).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 14, 2022